Citation Nr: 1126559	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  03-21 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for cervical spine disorder.

3.  Entitlement to service connection for lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974.  He also served with the New Jersey National Guard.

These matters come to the Board of Veterans' Appeals ("Board") on appeal from December 2002 and June 2003 rating decisions issued by a Department of Veterans Affairs ("VA") Regional Office ("RO"), which denied the aforementioned claims. 

In December 2004, the Veteran testified before a Decision Review Officer at a hearing held at the Newark, New Jersey, RO.  In June 2007, the Veteran testified before the undersigned Veterans Law Judge at the Newark RO.  Transcripts of the hearings have been associated with the Veteran's claims folder. 

The Board has previously considered these issues.  In September 2007, the Board remanded the appellant's claims for additional development, specifically, to obtain up-to-date private and VA treatment records.  In September 2009, the Board again remanded the appellant's claims for additional development, specifically, to allow the Veteran to undergo additional VA examinations on his claims and to obtain opinions as to the etiology of the claimed disorders.  The VA examinations took place in November and December 2009, respectively, and in March 2011, the VA Appeals Management Center ("AMC") issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the appellant's claims.  The claims folder has been returned to the Board for further appellate proceedings.

The Board notes that, although the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder was originally adjudicated as a claim of entitlement to service connection for major depression, the issue on appeal has been recharacterized to fully encompass all theories of entitlement.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled).

The issue of entitlement to service connection for  an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is regrettably once again REMANDED to the RO via the AMC in Washington, DC.  The Veteran will be notified if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's current cervical spine disorder is not shown by the competent and probative evidence of record to be causally related to a disease, injury or event in service.

2.  The Veteran's current lumbar spine disorder is not shown by the competent and probative evidence of record to be causally related to a disease, injury or event in service.


CONCLUSIONS OF LAW

1.  The Veteran's current cervical spine disorder was neither incurred in, nor aggravated by, active military service, and arthritis of the cervical spine did not manifest to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010);
 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309 (2010).

2.  The Veteran's current lumbar spine disorder was neither incurred in, nor aggravated by, active military service, and arthritis of the lumbar spine did not manifest to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

By letters dated March and October 2002, the Veteran was informed of the types of evidence needed in order to substantiate his claims of entitlement to service connection, as well as the division of responsibility between the appellant and VA for obtaining the required evidence.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  In addition, a letter dated March 2006 afforded the Veteran appropriate notice per Dingess/Hartman, supra.

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims folder contains the Veteran's available service records and post-service treatment records and VA spine examination reports dated November 2002 and November 2009.  Additionally, the claims file contains the Veteran's statements and hearing testimony in support of his claims.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claims that have not already been associated with the claims folder.

Review of the examination reports show that, although the examiner who performed spine and neurology examinations in November 2002 failed to provide an opinion concerning the etiology of the Veteran's spinal disorders,  the November 2009 examiner reviewed the Veteran's claims folder, elicited from the Veteran his history of service and post-service spinal injuries and symptomatology, performed a comprehensive physical examination along with a review of diagnostic test results, and provided the results of the clinical evaluation.  He further provided a rationale for his conclusion that neither of the Veteran's spinal disorders are the result of service.  For these reasons, the Board concludes that the November 2009 examination report is adequate upon which to base a decision in this case.  

In addition to the aforementioned records, the claims folder also contains the Veteran's Social Security Administration ("SSA") records, including medical treatment reports.  These records show that the Veteran applied for, and is receiving SSA disability insurance benefits for a primary diagnosis of back disorder (discogenic and degenerative).  

The Board also concludes that reasonable efforts to develop evidence for the record have been made.  In October 2002, the RO submitted a request to the National Personnel Records Center ("NPRC") in St. Louis, Missouri, to obtain the Veteran's complete service treatment records.  Later that month, the NPRC reported that, although it had conducted an extensive and thorough search of records, it was unable to locate any records for the Veteran, and concluded that any further attempts to locate such records would be futile.   

Following VA's notification to the Veteran of such findings, in February 2006, the Veteran (via his service representative) submitted an official statement from the Department of the Army, which verified the Veteran's dates of active duty service, as well as the honorable character of his service.  However, the Army also noted that the Veteran's service and service treatment records could not be located.  In October 2005, however, the state of New Jersey submitted a letter to VA along with copies of the Veteran's September 1980 National Guard enlistment examination report and accompanying Report of Medical History.   
 
Under such circumstances, the Court has held that VA has a heightened obligation to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule, which states that when there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  There is also a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment records.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas, supra.  In addition, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  However, the Court has also held that there is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases). 

It therefore appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative have identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Accordingly, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the claims has been consistent with the provisions of the VCAA. The appellant has been provided every opportunity to submit evidence and argument in support of his claims and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).

The Veteran contends that he sustained neck and low back pain during his Army basic training in the early 1970's, and says the pain has been chronic to the present time.  See VA examination report, November 2002.  As noted above, the Veteran's service treatment records are unavailable.  However, his September 1980 National Guard enlistment examination report shows that, upon clinical evaluation, he had findings within normal limits for all systems, including the neck, spine and other musculoskeletal areas.  On the accompanying Medical History Report, the Veteran specifically indicated that he did not then have, and had not previously experienced arthritis, rheumatism or bursitis, bone, joint or other deformities, or recurrent back pain.  

Following National Guard duty, a review of VA treatment reports shows a July 1999 treatment record, in which the Veteran complained of back pain that he said began during service in the Army.  An MRI was performed, and the findings were diagnosed as degenerative joint disease with disc bulging at L3-4 and L4-5.  In August 1999, he was seen in the VA neurology department with complaints of shooting back pain up to the neck and shoulders following heavy lifting during his job as a truck driver.  Subsequent VA treatment reports indicate that the Veteran reported having experienced back and neck pain anywhere from "the past 10 years" (reported in August 2002) to reports of having back pain since the 1970's (reported in June 2002).

In November 2002, he was afforded a VA spine examination, at which time, he reported that he had injured his neck and back during basic training in the Army.  An x-ray of the cervical spine revealed disc space narrowing at several points.  An x-ray of the lumbar spine revealed degenerative disc disease at the L4-5 level.  The diagnosis was degenerative disc disease of the cervical and lumbar spine.  The examiner, however, did not provide an opinion as to the etiology of either of the Veteran's spinal disorders.

Two weeks later, the Veteran was afforded a VA neurology examination.  He told the examiner that he had sustained neck and low back pain during basic training while carrying heavy objects.  The diagnoses were chronic cervical and lumbar strains, and mild cervical and lumbar radiculopathy.  Again, however, the examiner did not provide an opinion regarding the etiology of the Veteran's spinal disorders.  

VA treatment reports show that the Veteran continued receiving intermittent treatment for his lumbar and cervical spine disorders through March 2009.  

In November 2009, he was afforded another VA spine examination, at which time, he again stated that he had sustained neck and back trauma during military training exercises in the 1970's.  After performing a complete physical examination along with a review of radiology reports, as well as noting that he had reviewed the Veteran's claims folder, the VA examiner diagnosed the Veteran with mild degenerative disc disease of the cervical and thoracic spine, and mild degenerative disc disease/degenerative joint disease of the lumbosacral spine.  He opined that the Veteran's spinal disorders were less likely than not related to active service, and specifically noted that the Veteran's military records (presumably, the available 1980 National Guard records) showed no evidence of any spinal problems in service.  He further explained that some degenerative disc disease and degenerative joint disease of the spine is quite common in the Veteran's age group (56-years-old at the time of the examination) in the general population.  

In addition to the Veteran's available National Guard records and post-service VA treatment records, the claims folder also contains an October 2001 treatment record from one of the Veteran's private physicians, Dr. Marwan Assaleh.  Dr. Assaleh wrote that the Veteran had been under his care since 1995, during which time, he had been treated for multiple conditions, "including most recent[ly] Lower Back Pain, Neck Pain, and Shoulder Pain."  He added that the Veteran's condition "is possibly related to his Military Service and or Trauma that he has suffered [sic] in  Service."  (emphasis added).  There is no indication from Dr. Assaleh, however, that he reviewed any of the records in the Veteran's VA claims folder, including his 1980 National Guard examination.

 Based on a review of the complete evidence of record, the Board concludes that the competent and probative evidence of record is against granting the Veteran's claims of entitlement to service connection for a cervical spine disorder and a lumbar spine disorder.  In this regard, the Board has considered whether service connection is warranted either on a direct or presumptive basis for either condition.

With regard to granting service connection on a direct basis, as discussed above, because the Veteran's active service treatment records are unavailable, there is no probative evidence to show either that the Veteran sustained a spinal injury during active service, or that he developed chronic neck and/or low back pain during service.  However, the first available evidence of record that demonstrates the Veteran's physical condition after his active military service, his September 1980 National Guard enlistment examination, as noted above, revealed normal findings for his neck, back and other musculoskeletal systems.  In addition, the Veteran himself reported on the September 1980 Report of Medical History that he was not then experiencing, and had not previously experienced any recurrent back pain, and had not experienced arthritis, rheumatism or bursitis, or bone, joint or other deformities.  This is evidence that appears to contradict the Veteran's current claim of having experienced chronic low back and neck pain since the early 1970's during active duty service.
In addition, after reviewing the Veteran's normal examination findings from his 1980 National Guard examination report and performing a comprehensive physical examination, during which he also took into account the personal statements of the Veteran, as well as his post-service treatment records, the VA examiner concluded that it was less likely than not that the Veteran's lumbar and cervical spine disorders were related to service.  Instead, he concluded that the Veteran's degenerative disc and joint disease of the spine were very common occurrences in persons of the Veteran's age group.  The Board finds this evidence from a competent medical professional outweighs the Veteran's statements regarding a continuity of symptomatology since service.  

The Board further notes that the evidence of record shows that the Veteran did not seek treatment for a spinal disorder until approximately 1999, approximately 25 years after active duty service, and nearly two decades after his normal findings were noted during his 1980 National Guard examination.  In this regard, the Board notes that the Court has held that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the amount of time that passed following service without any documented complaint or diagnosis of either a lumbar or cervical spine disorder is evidence that weighs against the Veteran's claim on a direct basis.  

In addition to the medical evidence of record, the Board has also considered the Veteran's lay statements that he experienced lumbar and cervical spine injuries during active military service.  The Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that back and neck pain are symptoms which the Veteran, as a layperson, is competent to describe.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, competency must be distinguished from weight and credibility, which are factual determinations, going to the probative value of the evidence, for the adjudicator.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Under Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006), the Board may not find that a claimant's report of in-service symptoms lacks credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  However, the Board believes the instant case is clearly distinguishable, as the Board is not relying solely upon a general absence of complaints during service.  Rather, it is relying on the statements of the Veteran during his 1980 National Guard enlistment examination, at which time, he reported normal findings for his neck and back, as well as the normal examination report from the National Guard examiner.  In light of the fact that the reports offered by the Veteran in an effort to obtain disability benefits are clearly contrary to the statements he made during his National Guard enlistment examination, as well as the normal clinical findings at the time of the examination, the Board concludes that the Veteran's claims regarding chronic lumbar and cervical spine disorders since the early 1970's are not credible.

Finally, with regard to granting service connection on a presumptive basis, the Board notes that, in addition to the absence of evidence of a chronic spinal disorder more than five years after active duty service, there is no evidence that the Veteran was diagnosed with either arthritis of the lumbar spine or cervical spine within the one-year presumptive period following service.  As such, service connection on a presumptive basis is not warranted for either a lumbar spine disorder or a cervical spine disorder.  

In summary, the Board finds that the credible and competent evidence does not support either the Veteran's claim of entitlement to service connection for a cervical spine disorder or a lumbar spine disorder.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v.  Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for a lumbar spine disorder is denied.


REMAND

The Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of a remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder was more recently remanded in September 2009.  Unfortunately, the Board finds that there has not been substantial compliance with its remand order.  The September 2009 remand directed the VA examiner to specifically discuss the Veteran's 1980 National Guard examination and 1980 Report of Medical History, as well as his post-service treatment and employment history records.  However, it appears that, in opining that the Veteran's mood disorder with psychotic features was at least as likely as not caused by his military service, the examiner indicated only that "it appears that the initial onset of [the Veteran's] psychiatric symptoms occurred during his military service," without any discussion or rationale regarding his 1980 National Guard examination (which, as noted in the body of the previous Board remand, indicated that the Veteran's psychiatric state was found to be normal), or his 1980 National Guard Report of Medical History (in which the Veteran himself specifically denied having or ever having previously had frequent trouble sleeping, depression, excess worry, or nervous trouble of any sort). 

In this regard, the Board notes that, in Miller v. West, 11 Vet. App. 345, 348 (1998), the Court has held that medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions.  Accordingly, although the Board regrets the necessity of another remand, it nonetheless finds that such action is necessary in order to satisfy the provisions of Miller and Stegall, supra. 

In addition, the Board also notes that it is unclear whether the VA examiner was afforded the opportunity to review the Veteran's treatment records associated with his Social Security Administration ("SSA") disability claim.  Accordingly, the VA examiner must also review and comment on such records (i.e., if the SSA treatment reports show that the Veteran did or did not associate the symptoms of his psychiatric disorder with active duty service, the VA examiner should note such in his/her rationale).

Finally, the Board notes that the most recent VA treatment records are dated March 2009.  Thus, while the case is in remand status, the RO/AMC should ensure that any additional VA treatment records, specifically pertaining to the Veteran's acquired psychiatric disorder, are obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records pertaining to the Veteran's acquired psychiatric disorder since March 2009 and associate with the claims folder.  Any additional evidence should be associated with the claims folder.  Any negative reply should also be associated with the claims folder.  

2.  Thereafter, the claim should be returned to the examiner who performed the December 2009 mental disorders examination), who must review and comment upon the Veteran's 1980 National Guard examination and accompanying 1980 Report of Medical History, as well as his post-service mental health treatment records, post-service employment history, and mental health treatment records associated with his SSA disability claim.  The examiner should thereafter prepare an addendum to the December 2009 mental disorders examination, with an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability was manifested during or was otherwise caused by the Veteran's active duty service.  The examiner must explain the medical rationale for her conclusion, specifically taking into account the aforementioned National Guard and post-service records.  If an opinion cannot be made without resort to speculation, the examiner should so state and explain why this is so.

If the December 2009 VA mental disorders examiner is not available, the Veteran should be scheduled for an exam by another suitably qualified examiner in order to obtain an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed mental disorder was manifested during or was otherwise caused by the Veteran's active duty service.  The claims folder must be provided to the examiner for use in the study of the Veteran's case, and the examination report must reflect that such a review was conducted.  The examiner must explain the medical rationale for his/her conclusion, specifically taking into account the aforementioned National Guard and post-service records.  If an opinion cannot be made without resort to speculation, the examiner should so state and explain why this is so.

3.  Thereafter, the RO/AMC should review the claims folder to ensure that the foregoing requested development has been completed.  If not, corrective action should be implemented.  See Stegall v. West, supra.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


